Title: To Thomas Jefferson from Edmund Randolph, 2 November 1791
From: Randolph, Edmund
To: Jefferson, Thomas



Dear Sir
Philadelphia November 2. 1791.

I took the liberty of mentioning to you the other day the application, which Mr. Telles’s friends had made, for his appointment to the office of consul in Lisbon, and which they wished me to assist. On recollecting, what passed between us, I suspect that I was not clearly understood in my statement of Mr. Telles’s situation. He can never sue the court or any individual of Lisbon. His suit is in Eng  land, and against English subjects. So that he cannot be in danger of irritating any man in or out of power in Portugal. His creditors here have not only borne the most ample testimony to his worth, but have given him so full a discharge, that he will not be obstructed in the execution of any consular function. And, altho’ he now appears in the character of a man, stripped of his fortune, his unequivocal expectations of more than 2,000£. per annum from two of his aged relations there, will put him in a condition to answer any trust, which the mercantile interest may choose to repose him.
I have been induced to trouble you with this letter, from a persuasion, that in my former conversations with you on this subject, I have not been so explicit, as I now am. Mr. Telles is a stranger to me, except from the recommendation of many virtuous men in this city. Neither for him nor any other, should I hold myself justified, to make private friendship a ground for soliciting from a public officer an act, which respects his public duty. But for any man I would undertake to represent facts; and if they tend, as in the present instance, to remove the obstacles, which stand in the way of a deserving, tho’ unfortunate man; I confess, that his promotion would be a real gratification to my feelings.—I am dear sir with truth yr. friend & serv:

Edm: Randolph

